              Case 1:19-cv-01687-GSA Document 12 Filed 05/11/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01687-GSA
     ANABEL DURAN DeLEON,                              )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 05/09/2020 to 06/08/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   CONFIDENTIAL LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
26   Court for any inconvenience this may cause.
27   ///
28   ///



                                                   1
             Case 1:19-cv-01687-GSA Document 12 Filed 05/11/20 Page 2 of 2


                                   Respectfully submitted,
 1
 2   Dated: May 8, 2020            PENA & BROMBERG, ATTORNEYS AT LAW

 3
                                By: /s/ Jonathan Omar Pena
 4
                                   JONATHAN OMAR PENA
 5                                 Attorneys for Plaintiff

 6
 7
     Dated: May 8, 2020            MCGREGOR W. SCOTT
 8                                 United States Attorney
                                   DEBORAH LEE STACHEL
 9                                 Regional Chief Counsel, Region IX
10                                 Social Security Administration

11
                                By: */s/ Asim Modi
12                                 Asim Modi
13                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
14                                 (*As authorized by email on 05/08/2020)
15
16
17   IT IS SO ORDERED.

18      Dated:   May 11, 2020                      /s/ Gary S. Austin
19                                            UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28



                                          2
